245 F.2d 239
Ira Coleman ROBERTS, Appellant,v.UNITED STATES of America, Appellee.
No. 13090.
United States Court of Appeals Sixth Circuit.
May 30, 1957.

J. Leonard Walker, Charles M. Allen, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, MARTIN, Circuit Judge, and STARR, District Judge.
PER CURIAM.


1
Ira Coleman Roberts appealed from a judgment of conviction and sentence after he had been found guilty by verdict of a jury for violation of section 1343, Title 18, United States Code, condemning use of an interstate telephone for the purpose of executing a scheme to defraud; and this court affirmed the judgment of the district court.  Roberts v. United States, 6 Cir., 226 F.2d 464, certiorari denied 350 U.S. 935, 76 S. Ct. 307, 100 L. Ed. 817.


2
Pursuant to section 2255 of Title 28, United States Code, Roberts appeals to us from the denial by the district court of his motion to vacate sentence.  The grounds relied upon by him are so utterly specious as to merit no discussion.  Wherefore, for the reasons stated in the memorandum opinion of the United States District Judge, the order denying the motion to vacate sentence is affirmed.


3
It is so ordered.